THE     ATE-O
                         OFTEXAS




Honorable Sam Lee,                 opinion   Ro. V-290
County Attorney,
Brazoria Counts.                   Re:   The liability  of the
Angleton, Texas-                         County to pay the ex-
                                         penses of road bond
                                         and local option
                                         elections e
Dear Sir:
              We refer to your letter requesting an opinion
of this     Department, and which is substantially as fol-
lows:
              On the 27th day of February, 1947, the
     CommlasionerelCourt ordered an election      up-
     on a petition   being filed and under the au-
     thority   of any general or special law enacted
     pursuant to~section    52, Article III of the
     Constitution   or the State of Texas.
          The election   was duly held; the bond is-
     sue was defeated and the auditor of Brazoria
     County has been presented with a bill for the
     expenses of holding this election   both as to
     the payment of election   officials and for the
     payment of election   supplies.
           Another election   was duly ordered by the
     Commlasloners~ Court under the provisions     of
     Chapter 16, general laws of the State of Tex-
     as, and the court ordered the election    to be
     held and governed, though not by way of liti-
     tation,  by Artioles   752-a, 752-w, 767-b and
     767-a, V. C. S. The election     was duly held
     and the bond issue was defeated.
           Both of said Road Districts lie wholly
     within Brazoria County but whose boundaries
     are not coextensive  with those of said coun-
     ty.
              The Commissioners*   Court has also   called
                                                                  .




Honorable   Sam Lee,    - Page 2   Opinion No. V-290


     an electlon under the local option election
     law to detemne    whether or not the sale of
     beer shall be legal in Justice  of Peace Pre-
     cinct lo. 6 of BrazoMa County, Texas.
          ~1. Is the County of Brazorla liable   for
     the payment Of the expenles incident to hold-
     ing the:-above stated bond elections or any
     prt9purtion thereor?
            2. If the Cotmty of 3razorl.a is not lla-
     ble for- the payment of the costs and expenses
     of holdlngthe    above stated bond elections,
     then whp is liable for the payment of the
     election  expensea?
               Is the County of Brazorla liable for
     the p&m&     of the expenses of holding the
     local option election  to determine whether or
     not the sale of beer in Justice Precinct shall
     be legal?
           4. If the County of Brazoria Is not ll&
     ble for the expenses of holding this local op-
     tion election to determine the legality  of the
     sale of beer in~Precinct  MO. 6 then who is
     liable for the payment of these election ex-
     penses?

           ~5. Can the Ccwndssioners * Court require
     the payment of a deposit upon the filing       of
     the petition    calling the above stated eleo-
     tions -- both bond elections      and local option
     elections    -- from the p8tition8re   as in the
     water improvement elections      under Article
     7622B, Section 3, as aziendsd.
           6.   Would the opinfon you have given in
     answer to the above stated questions have
     been different   If the elections had carried
     Instead of being defeated?
            Article    2943, V, C. S.,   provides   a8 follows:
           “Judges and clerks of general and spe-
     cial elections  shall be paid Five Dollars
     ($5sOO) a day each, and Fifty Cents (504) per
     hour each for any time in excess of a day’s
     work as herein defined.   The judge who de-
     livers th8 retums of election    iZZZ8diat8ly
Honorable Sam L88, - Page 3         Opinion lo.   V-290


      after the v&es haye besn couutsd shall b6
      paid Two Dollars ($2.00) for that ssrvl~e;
      provided,  also, h8 shall make retums of all
      election  atippliss not used when h8 makes re-
      turn of the eleotlon.      Ten (10) working
      hours shall be conaldered a das with&ii th8
      meaning 0r this Art.ticle.     The cm8nsatfon
      0r jUdU8S and el8rke 0r neneral end special
      8~8Cti0n8 Shall b8 uaid by the Connt~Treas-
      urer ot%m wounty where sooh B8l’Vi:O88       are
      render@ up       order, ot the Camait?slcIp8r~.*
      TEmpbaSiS.OzB)
            Article   2996,   V. 0. S.,   is as follows:
             'All expenass incurred In provldlng vot-
      ing booths, stationery,        official  ballota,
      woodsn,or-rubber       stamps, tally shbets, poll-
      ing lists,     instruction    cards, ballot boxes,
      envelopes,     sealing wax and all other Supplies
      required for cOIldUCting a g8ll8l'al or Specl&l
      election    shall be paid for by the aounty, 8%-
      C8Pt.th8 cost 0r supplyfng booths tor cities.
      All accounts fm SU'&f8S furnished OF ser-
      vices r8ntired shall first         be approved by the
      coznalssioners     court, except the accounts for
      voting booth8 ror citi8s.
            Both elections     referred   to in your letter     are
special   8l8CtiOIis.
           It ie stated in 9 RuLIliQ CASE L&W, p.           978
that "Any electlon'vhioh    is not regularly held          for the
slection~ of o~fricum or for ~8ome~ other purpose          which
shall c,cane before the electors  at regular fixed          lnter-
vals is-a special elsction.
           It is stated in 20 CORPUSJURIS, p. 56 that
'A special election    Is one provided for by law under
special clrcnmstancss.     It 18 an election   held to aup-
ply a vacancy in office    before the expiration   of the
ruii term for which the Incumbent was elected,      or an
election  at which scam question or proposition     is sub-
mitted to the Vot8 of the qualified     el8CtOrs, or an
election  for some particular    emergancy. . . i'
           Road Mstrlcts   are Created by an election  un-
der authority  of th8 Cozwlsslon8rst  Court and are under
the exclusive  supervision  of the ConmzLSsloners~ Courts



                                                                 ,,
                                                                        .




Honorable        Sam Lee,   - Page 4        Opinion No. V-290


of their respwctlve   counties.   Article 2943, mipra,
provides that the camp8nSation of j-88      and clerk8 of
general and special elections    shall be by the County
Tr8aSUZWr of the county wh8re such service8 &re mn-
dered, 'upon order of the Ccnmd&sionerst Court of such
county~ anbtiicle     2996, aupra, provides that all ex-
penses fnpr@zLd~ng voting booths and all tither mpplles
required fork cnndtzctlng a general or special election
shall be paid by the county except the cost of sup-
plying booths for cities,    upon being approved by county
auditors.
       In view 0r the foregoing,   it IS the opinion
of this Department that the county Is liable for the
payment of the expenses inCid8nt to holding the boiad
elections    under the related facts.   Articles  2943 and
2996, V. C. S. Inasmuch as Question no. 1 is anSWered
In the affirmative    an answer to Question Ho. 2 ia un-
necessary.
            Article    666-32, Penal Cods, atithorizes the
CommlBsionersl Court ta order a local option election
to detemlne whether or not the sale Of liquors shall
be prohibited     or legalized  in its county.   PUSIJant to
this statute the Commlsslon8rst       Court 0r Brazoria Coun-
ty called such an election.
             By virtue of the same being a special election,
and in visw of all the foregoing      statutes pelatlve  to
special   elections,   It is the further opinion of' this
Department that Question Ho. 3 is also answered in the
affirmative.
                 Since Question       Bo. 3 Is answered in the affir-
lllStiV8,   W8    Shall   OBl.tt El3lSWClriI@Question NO. 4.
              In the absence of statutory authority provld-
ing for     payment 0r a deposit upon the riling   0r the pe-
tition,     the CommLsslanersl Court cannot require such a
deposit     by the petitioners  in bond and local option
818CtiOllB.

          By reason of the foregoing,   it Is the further
opinion of this Department that the county Is liable
for the expenses in the holding of such 818CtiOnB, re-
gardless of the result of the eleCtiOn.
Honorable Sam L88, - Page 5     Oplnlon Ho. V-290




            Braz6rfa County is liable    for the 8x-
     penaes lncurmv d in holding bond elections
     and a loaal option eledtion vithln Said
     CSOUUty  r8gardl8sti Or ths r8SUlt Of the
     electlons.     (Art. 2943 and 2996,    V.C.Si)
     fIl the abSeno8 Of authority,    the ColmniB-
     Sioners'    Coart may not r8qulre a deposit
     rrOIZ petitiOA8rS Upon filing    a p8titiOn
     for Said 8leOtimS.
                                       V8ry trtl'ly yours,
                                ATTORREXQE!RERALOFTRXAS


BA:wb:sh:w
                                m&8k
                                       Assistant